


Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT (this “Amendment”), dated April 7, 2015, is entered into
by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and SKULLCANDY,
INC., a Delaware corporation (“Borrower”).
RECITALS
Borrower and Bank are parties to a Credit Agreement dated August 19, 2013 (as
amended from time to time, the “Credit Agreement”). Capitalized terms used in
these recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.
Borrower has requested that certain amendments be made to the Credit Agreement,
which Bank is willing to make pursuant to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.
2.Section 5.2 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:
3.“5.2.    CAPITAL EXPENDITURES. Make any additional investment in fixed assets
in (a) Borrower’s fiscal year 2015 in excess of an aggregate of $19,000,000, (b)
Borrower’s fiscal year 2016 in excess of an aggregate of $23,000,000 and (c) any
of Borrower’s fiscal years thereafter in excess of an aggregate of $15,000,000,
in each case measured on a consolidated basis; provided, however, that if the
amount of investments in fixed assets permitted to be made in any fiscal year
under this Section 5.2 is greater than the actual amount of investments in fixed
assets actually made in such fiscal year (the amount by which such permitted
investments in fixed assets for such fiscal year exceeds the actual amount of
investments in fixed assets for such fiscal year, the “Excess Amount”), then
such Excess Amount may be carried forward to the next succeeding fiscal year
(the “Succeeding Fiscal Year”); provided further that the Excess Amount carried
over into a particular Succeeding Fiscal Year may not be used in that fiscal
year until the amount permitted under this Section 5.2 to be expended in such
fiscal year has first been used in full and the Excess Amount carried over into
a particular Succeeding Fiscal Year may not be carried forward to another fiscal
year.”
4.No Other Changes. Except as specifically provided herein, all terms and
conditions of the Credit Agreement shall remain in full force and effect,
without waiver or modification.
5.Conditions Precedent. This Amendment shall be effective when Bank shall have
received an executed original hereof, together with each of the following, each
in substance and form acceptable to Bank in its discretion:
(a)The Acknowledgment and Agreement of Guarantors set forth at the end of this
Amendment, duly executed by AG Acquisition Corporation and Skullcandy North
America, LLC (each a “Guarantor”).
(b)Such other matters as Bank may require.




--------------------------------------------------------------------------------




6.Representations and Warranties. Borrower hereby represents and warrants to
Bank as follows:
(a)Borrower has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder and thereunder, and each of this Amendment and all such
other agreements and instruments has been duly executed and delivered by
Borrower and constitutes the legal, valid and binding agreement and obligation
of Borrower, enforceable against Borrower in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
(b)The execution, delivery and performance by Borrower of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign or any of Borrower’s interest holders,
other than authorizations, consents or approvals that have been obtained and
that are still in force and effect, (ii) violate any provision of any law, rule
or regulation or of any order, writ, injunction or decree presently in effect,
having applicability to Borrower, or the certificate of incorporation or bylaws
of Borrower, (iii) contravene any provision of Borrower’s organization
documents, (iv) result in a material breach of or constitute a material default
under any contract, obligation or any other agreement, lease or instrument to
which Borrower is a party or by which it or its properties may be bound or
affected or (v) result in or require the creation or imposition of any lien or
other encumbrance of any nature whatsoever upon any assets of Borrower.
(c)Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and all of the representations and warranties contained in
Article II of the Credit Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.
7.References; Affirmation. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Loan Documents to the Credit Agreement shall
be deemed to refer to the Credit Agreement as amended hereby. Borrower hereby
reaffirms all covenants set forth in the Loan Documents. The existing Loan
Documents, except as amended by this Amendment or, as applicable, as amended (or
amended and restated) by a separate agreement or instrument in connection
herewith, shall remain in full force and effect, and each of them is hereby
ratified and confirmed by Borrower and Bank. Borrower and Bank intend that this
Amendment shall not in any manner (a) constitute the refinancing, refunding,
payment or extinguishment of the Line of Credit or other obligations of Borrower
evidenced by the existing Loan Documents; (b) be deemed to evidence a novation
of the outstanding balance of the Line of Credit or other obligations of
Borrower; or (c) affect, replace, impair, or extinguish the creation,
attachment, perfection or priority of the liens or other encumbrances on any
collateral granted pursuant to the Credit Agreement or any of the other Loan
Documents evidencing, governing or creating liens or other encumbrances on any
collateral. This Amendment and the Credit Agreement shall be read together, as
one document. Borrower further certifies that as of the date of this Amendment
there exists no Event of Default, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
of Default.
8.No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Loan Document or other document
held by Bank, whether or not known to Bank and whether or not existing on the
date of this Amendment.
9.General Release. In consideration of the benefits provided to Borrower under
the terms and provisions hereof, Borrower and each Guarantor hereby agree as
follows (“General Release”):




--------------------------------------------------------------------------------




(a)Borrower and each Guarantor, for itself and on behalf of its respective
successors and assigns, do hereby release, acquit and forever discharge Bank,
all of Bank’s predecessors in interest, and all of Bank’s past and present
officers, directors, attorneys, affiliates, employees, and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and
collectively, the “Released Claims”), that Borrower or any Guarantor now has or
may acquire as of the later of: (i) the date this Amendment becomes effective
through the satisfaction (or waiver by Bank) of all conditions hereto; or (ii)
the date that Borrower and each Guarantor have executed and delivered this
Amendment to Bank (hereafter, the “Release Date”), including without limitation,
those Released Claims in any way arising out of, connected with or related to
any and all prior credit accommodations, if any, provided by Bank, or any of
Bank’s predecessors in interest, to Borrower or any Guarantor, and any
agreements, notes or documents of any kind related thereto or the transactions
contemplated thereby or hereby, or any other agreement or document referred to
herein or therein.
(b)Borrower and each Guarantor hereby acknowledge, represent and warrant to Bank
that they agree to assume the risk of any and all unknown, unanticipated or
misunderstood defenses and Released Claims which are released by the provisions
of this General Release in favor of Bank, and Borrower and each Guarantor hereby
waive and release all rights and benefits which they might otherwise have under
any state or local laws or statutes with regard to the release of such unknown,
unanticipated or misunderstood defenses and Released Claims.
(c)Borrower and each Guarantor hereby acknowledge that each of them has had an
opportunity to obtain a lawyer’s advice concerning the legal consequences of
each of the provisions of this General Release.
(d)Borrower and each Guarantor hereby specifically acknowledge and agree that:
(i) none of the provisions of this General Release shall be construed as or
constitute an admission of any liability on the part of Bank; (ii) the
provisions of this General Release shall constitute an absolute bar to any
Released Claim of any kind, whether any such Released Claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable; and (iii) any attempt to assert a Released Claim barred by the
provisions of this General Release shall subject Borrower and each Guarantor to
the provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.
10.Costs and Expenses. Borrower hereby reaffirms its agreement under the Credit
Agreement to pay or reimburse Bank on demand for all costs and expenses incurred
by Bank in connection with the Loan Documents, including without limitation all
reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, Borrower specifically agrees to pay all fees and
distributions of counsel to Bank for the services performed by such counsel in
connection with the preparation of this Amendment and the documents and
instruments incidental hereto.
11.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
12.Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amendment by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or other electronic method of transmission also shall




--------------------------------------------------------------------------------




deliver an original executed counterpart of this Amendment but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION






By: /s/ Alex Tanner
Name: Alex Tanner
Title: Vice President
SKULLCANDY, INC.








By: /s/ Jason Hodell
Name: Jason Hodell
Title: Chief Financial Officer













--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
Each of the undersigned, each a guarantor of the indebtedness of Skullcandy,
Inc. (“Borrower”) to Wells Fargo Bank, National Association (“Bank”), pursuant
to a Continuing Guaranty dated August 19, 2013 (each, a “Guaranty”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Paragraph 8 of the
Amendment) and execution thereof; (iii) reaffirms (A) all obligations to Bank
pursuant to the terms of its Guaranty and the terms of the Third Party Security
Agreement dated as of August 19, 2013 (each, a “Security Agreement”) between it
and Bank, (B) its waivers of each and every one of the defenses to such
obligations as set forth in its Guaranty and/or its Security Agreement, and (C)
that its obligations under its Guaranty and its Security Agreement are separate
and distinct from the obligations of any other party under the foregoing
Amendment and the other Loan Documents; (iv) acknowledges that the
“Indebtedness” (as defined in its Security Agreement) and obligations secured by
its Security Agreement include all obligations of the undersigned under its
Guaranty, and that the term “Guaranty” as referenced in its Security Agreement
includes its Guaranty; and (v) acknowledges that (A) the term “Loan Documents”
as used in its Guaranty means such documents as they may be amended or otherwise
modified and (B) Bank may amend, restate, extend, renew or otherwise modify the
Credit Agreement, any Loan Document and any other instrument or agreement of
Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under its Guaranty for
all of Borrower’s present and future indebtedness to Bank.


 
AG ACQUISITION CORPORATION






By: /s/ Jason Hodell
Name: Jason Hodell
Title: Chief Financial Officer


 
SKULLCANDY NORTH AMERICA, LLC






By: /s/ Jason Hodell
Name: Jason Hodell
Title: Chief Financial Officer

 




